Citation Nr: 1329484	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation exposure.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

This case was the subject of a Board remand dated in January 
2013 for the purpose of scheduling him for a Board hearing.  
The Veteran later provided testimony at a July 2013 hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the Veteran's Virtual VA 
electronic claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
prostate cancer, claimed as due to ionizing radiation 
exposure.
 
A review of the service treatment records reveals no 
complaints, treatment, or diagnoses of prostate cancer, but 
the service personnel records do reflect that the Veteran 
was exposed to radiation during atmospheric testing 
conducted as part of Operation CASTLE, Test Shot Bravo.  The 
Veteran was granted service connection for basal cell 
carcinoma based on this radiation exposure, but he has 
appealed the RO's denial of his claim for service connection 
for prostate cancer based on the same incident of radiation 
exposure.

For all atmospheric weapons test participation claims where 
radiation exposure is claimed and a radiogenic disease (to 
include prostate cancer) is diagnosed after service, 38 
C.F.R. § 3.311 requires the forwarding of all records 
pertaining to the Veteran's radiation exposure for 
preparation of a dose estimate from the Department of 
Defense.  38 C.F.R. § 3.311(a)(2).  After it is determined 
by the dose assessment that the Veteran was exposed to 
radiation, the RO is then required to refer the case to the 
Under Secretary for Benefits for further consideration. 38 
C.F.R. § 3.311(b) (2012).

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an 
advisory opinion from the Under Secretary for Health. 38 
C.F.R. § 3.311(c)(1).  After referral, the Under Secretary 
for Benefits must then determine the likelihood that the 
claimant's exposure to radiation in service resulted in the 
radiogenic disease.  38 C.F.R. § 3.311(c)(1).  This section 
provides two options:

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports the 
conclusion it is at least as likely as not the 
Veteran's disease resulted from exposure to 
radiation in service, the Under Secretary for 
Benefits shall so inform the regional office of 
jurisdiction in writing.  The Under Secretary for 
Benefits shall set forth the rationale for this 
conclusion, including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section.

(ii) If the Under Secretary for Benefits 
determines there is no reasonable possibility that 
the Veteran's disease resulted from radiation 
exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of 
jurisdiction, in writing, setting forth the 
rationale for this conclusion.  38 C.F.R. § 
3.311(c)(1).

In this matter, due to the large volume of cases before VA, 
a generic expedited screening dose estimate process was 
undertaken by the Defense Threat Reduction Agency in the 
year 2006, which was said to afford the Veteran the benefit 
of the doubt.  However, after hearing the Veteran's 
testimony and reviewing the evidence in the claims file, the 
Board finds that further development pursuant to 38 C.F.R. 
§ 3.311 is warranted.  The amount of ionizing radiation 
received by the Veteran was deemed sufficient to warrant 
service connection for one of his claimed cancers in a 
nearby anatomical region of the body.  The Veteran also 
provided testimony as to his exposure to additional 
radiation related to Test Shot Bravo of Operation CASTLE, on 
the day following the detonation.  Specifically, the Veteran 
indicated that he delivered water back to the region after 
it was determined that water in the area had been rendered 
unsafe due to the unexpectedly high amount of radiation 
released.  This aspect of the description of his activities 
was included in a statement provided to the service 
department in December 2007, but was never expressly or 
specifically considered by the service department as a 
result of an expedited screening dose estimate process.  
This assertion by the Veteran also appears consistent with 
articles he has submitted indicating that the payload of 
Test Shot Bravo was 250 percent of predicted value and did 
result in environmental radiation contamination.

As a result, the Board finds that a more specific dose 
estimate should be obtained from the Department of Defense 
for this Veteran's exposure, in full compliance with 38 
C.F.R. § 3.311(a)(2).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Refer the estimates and supporting 
documentation to the Department of 
Defense, in full compliance with 38 C.F.R. 
§ 3.311, for a dose estimate under the 
specific facts of this case (rather than 
the generic expedited screening dose 
estimate previously provided, to the 
extent possible).  This should include the 
Veteran's description of having returned 
to the area on a ship on the day following 
the detonation of Test Shot BRAVO with a 
water tank supply.  Specifically, he 
indicated that he supplied water to the 
local population on an island and returned 
to Kwajalein the same day.  The Veteran 
has asserted that the water tank was 
provided because the water on the island 
had been contaminated by Test Shot Bravo.

2.  After obtaining the dose estimate, 
refer the claim to the Under Secretary for 
Benefits for consideration under 38 C.F.R. 
§ 3.311(c).  

The Under Secretary for Benefits should 
consider the claim with reference to the 
factors specified in 38 C.F.R. § 3.311(e) 
and may request an advisory opinion from 
the Under Secretary for Health, if 
necessary.  

After referral, the Under Secretary for 
Benefits should determine the likelihood 
that the Veteran's claimed exposure to 
radiation in service resulted in his 
prostate cancer.  Specifically, the Under 
Secretary for Benefits should determine 
whether sound scientific and medical 
evidence supports the conclusion that it 
is at least as likely as not the Veteran's 
prostate cancer resulted from exposure to 
radiation in service or whether there is 
no reasonable possibility that prostate 
cancer resulted from radiation exposure in 
service.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
must be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO/AMC.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

